     


 1   Michelle E. Armond (SBN 227439)
     michelle.armond@armondwilson.com
 2
     ARMOND WILSON LLP
 3   895 Dove Street
     Suite 300
 4   Newport Beach, California 92660
     Telephone: 949.932.0778
 5   Facsimile: 512.345.2924
 6
     (additional counsel listed on next page)
 7
     Attorneys for Plaintiffs
8    Wi-LAN Inc., Wi-LAN USA, Inc. &
     Wi-LAN Labs, Inc.
 9

10
                     UNITED STATES DISTRICT COURT
11
                    CENTRAL DISTRICT OF CALIFORNIA
12

13
     WI-LAN INC., et al.,                  Case No. 8:19-cv-00870 JVS
14                                         (ADSx)
     Plaintiffs,
15                                         [Discovery Document: Referred to
     vs.                                   Magistrate Judge Autumn D.
16
                                           Spaeth]
17   HUIZHOU TCL MOBILE
     COMMUNICATION CO. LTD., et           STIPULATED PROTECTIVE
18   al.,                                ORDER

19   Defendants.
20

21

22

23

24


                                           1
     


 1   Barry J. Bumgardner (Pro Hac Vice)
     barry@nbafirm.com
 2
     Eric M. Albritton (Pro Hac Vice)
 3   ema@nbafirm.com
     John P. Murphy (Pro Hac Vice)
 4   murphy@nbafirm.com
     NELSON BUMGARDNER ALBRITTON P.C.
 5   3131 West 7th Street, Suite 300
     Fort Worth, Texas 76107
 6
     Telephone: 817.377.9111
 7
     Attorneys for Plaintiffs
8    WI-LAN INC., WI-LAN USA, INC. & WI-LAN LABS, INC.
 9
     John P. Schnurer (SBN 185725)
10   JSchnurer@perkinscoie.com
     Yun (Louise) Lu (SBN 253114)
11   LLu@perkinscoie.com
     PERKINS COIE LLP
12   11452 El Camino Real, Suite 300
     San Diego, CA 92130
13
     Telephone: 858.720.5700
14   Facsimile: 858.720.5799

15   Attorneys for Defendants
     HUIZHOU TCL MOBILE COMMUNICATION CO. LTD., TCT MOBILE
16
     (US) INC., AND TCL MOBILE COMMUNICATION (HK) CO., LTD
17

18

19

20

21

22

23

24


                                       2
     


 1   I.    PURPOSES AND LIMITATIONS
 2
           A.    Discovery in this action is likely to involve production of
 3
           confidential, proprietary, or private information for which special
 4
           protection from public disclosure and from use for any purpose other
 5
           than prosecuting this litigation may be warranted. Accordingly, the
 6

 7         parties hereby stipulate to and petition the Court to enter the following

8          Stipulated Protective Order. The parties acknowledge that this Order
 9
           does not confer blanket protections on all disclosures or responses to
10
           discovery and that the protection it affords from public disclosure and
11
           use extends only to the limited information or items that are entitled
12

13
           to confidential treatment under the applicable legal principles. The

14         parties further acknowledge, as set forth in Section XV(C), below, that

15         this Stipulated Protective Order does not entitle them to file
16
           confidential information under seal; Civil Local Rule 79-5 sets forth
17
           the procedures that must be followed and the standards that will be
18
           applied when a party seeks permission from the Court to file material
19
           under seal.
20

21   II.   GOOD CAUSE STATEMENT

22         A.    This action is likely to involve discovery of confidential and
23
           proprietary information, including trade secrets, customer and
24


                                            3
     


 1       pricing lists and other valuable research, development, commercial,
 2
         financial, technical and/or proprietary information for which special
 3
         protection from public disclosure and from use for any purpose other
 4
         than prosecution of this action is warranted. Such confidential and
 5
         proprietary materials and information consist of, among other things,
 6

 7       confidential business or financial information, information regarding

8        confidential business practices, or other confidential research,
 9
         development, or commercial information (including information
10
         implicating privacy rights of third parties), information otherwise
11
         generally unavailable to the public, or which may be privileged or
12

13
         otherwise protected from disclosure under state or federal statutes,

14       court rules, case decisions, or common law. Accordingly, to expedite

15       the flow of information, to facilitate the prompt resolution of disputes
16
         over confidentiality of discovery materials, to adequately protect
17
         information the parties are entitled to keep confidential, to ensure that
18
         the parties are permitted reasonable necessary uses of such material
19
         in preparation for and in the conduct of trial, to address their handling
20

21       at the end of the litigation, and serve the ends of justice, a protective

22       order for such information is justified in this matter. It is the intent of
23
         the   parties   that   information     will   not   be    designated    as
24


                                           4
     


 1       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2
         EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” (as
 3
         these terms are defined, infra) for tactical reasons and that nothing be
 4
         so designated without a good faith belief that it has been maintained
 5
         in a confidential, non-public manner, and there is good cause why it
 6

 7       should not be part of the public record of this case.

8    III. DEFINITIONS
 9
         A.    Action: Wi-LAN Inc. v. Huizhou TCL Communication Co. Ltd.,
10
         Case No. 8:19-cv-00870 JVS (ADSx).
11
         B.    Challenging Party: A Party or Non-Party that challenges the
12

13
         designation of information or items under this Order.

14       C.    “CONFIDENTIAL” Information or Items:                 Information

15       (regardless of how it is generated, stored or maintained) or tangible
16
         things that qualify for protection under Federal Rule of Civil
17
         Procedure 26(c), and as specified above in the Good Cause Statement.
18
         D.    Counsel: Outside Counsel of Record and House Counsel (as well
19
         as their support staff).
20

21       E.    Designating Party:     A Party or Non-Party that designates

22       information or items that it produces in disclosures or in responses to
23
         discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
24


                                          5
     


 1       ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
 2
         SOURCE CODE”.
 3
         F.    Disclosure or Discovery Material: All items or information,
 4
         regardless of the medium or manner in which it is generated, stored,
 5
         or maintained (including, among other things, testimony, transcripts,
 6

 7       and tangible things), that are produced or generated in disclosures or

8        responses to discovery in this matter.
 9
         G.    Expert: A person with specialized knowledge or experience in a
10
         matter pertinent to the litigation who has been retained by a Party or
11
         its counsel to serve as an expert witness or as a consultant in this
12

13
         Action.

14       H.    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

15       Information or Items: extremely sensitive “Confidential Information
16
         or Items,” disclosure of which to another Party or Non-Party would
17
         create a substantial risk of serious harm that could not be avoided by
18
         less restrictive means.
19
         I.    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
20

21       Items: extremely sensitive “Confidential Information or Items”

22       representing computer code and associated comments and revision
23
         histories, formulas, engineering specifications, or schematics that
24


                                         6
     


 1       define or otherwise describe in detail the algorithms or structure of
 2
         software or hardware designs, disclosure of which to another Party or
 3
         Non-Party would create a substantial risk of serious harm that could
 4
         not be avoided by less restrictive means.
 5
         J.    House Counsel: Attorneys who are employees of a party to this
 6

 7       Action. House Counsel does not include Outside Counsel of Record or

8        any other outside counsel.
 9
         K.    Non-Party:     Any natural person, partnership, corporation,
10
         association, or other legal entity not named as a Party to this action.
11
         L.    Outside Counsel of Record: Attorneys who are not employees of
12

13
         a party to this Action but are retained to represent or advise a party to

14       this Action and have appeared in this Action on behalf of that party or

15       are affiliated with or assisting a law firm which has appeared on behalf
16
         of that party, and includes support staff.
17
         M.    Party: Any party to this Action, including all of its officers,
18
         directors, employees, consultants, retained experts, and Outside
19
         Counsel of Record (and their support staffs).
20

21       N.    Producing Party: A Party or Non-Party that produces Disclosure

22       or Discovery Material in this Action.
23

24


                                          7
     


 1         O.   Professional Vendors: Persons or entities that provide litigation
 2
           support services (e.g., photocopying, videotaping, translating,
 3
           preparing exhibits or demonstrations, and organizing, storing, or
 4
           retrieving data in any form or medium) and their employees and
 5
           subcontractors.
 6

 7         P.   Protected Material: Any Disclosure or Discovery Material that

8          is designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
 9
           ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
10
           SOURCE CODE.”
11
           Q.   Receiving Party: A Party that receives Disclosure or Discovery
12

13
           Material from a Producing Party.

14   IV.   SCOPE

15         A.   The protections conferred by this Stipulation and Order cover
16
           not only Protected Material (as defined above), but also (1) any
17
           information copied or extracted from Protected Material; (2) all
18
           copies, excerpts, summaries, or compilations of Protected Material;
19
           and (3) any testimony, conversations, or presentations by Parties or
20

21         their Counsel that might reveal Protected Material.

22

23

24


                                           8
     


 1        B.    Any use of Protected Material at trial shall be governed by the
 2
          orders of the trial judge. This Order does not govern the use of
 3
          Protected Material at trial.
 4
          C.    The protections conferred by this Stipulation and Order do not
 5
          cover the following information: (a) any information that is in the
 6

 7        public domain at the time of disclosure to a Receiving Party or

8         becomes part of the public domain after its disclosure to a Receiving
 9
          Party as a result of publication not involving a violation of this Order,
10
          including becoming part of the public record through trial or
11
          otherwise; and (b) any information known to the Receiving Party prior
12

13
          to the disclosure or obtained by the Receiving Party after the

14        disclosure from a source who obtained the information lawfully and

15        under no obligation of confidentiality to the Designating Party.
16
     V.   DURATION
17
          A.    Even after final disposition of this litigation, the confidentiality
18
          obligations imposed by this Order shall remain in effect until a
19
          Designating Party agrees otherwise in writing or a court order
20

21        otherwise directs. Final disposition shall be deemed to be the later of

22        (1) dismissal of all claims and defenses in this Action, with or without
23
          prejudice; and (2) final judgment herein after the completion and
24


                                            9
     


 1         exhaustion of all appeals, rehearings, remands, trials, or reviews of
 2
           this Action, including the time limits for filing any motions or
 3
           applications for extension of time pursuant to applicable law.
 4
     VI.   DESIGNATING PROTECTED MATERIAL
 5
           A.   Exercise of Restraint and Care in Designating Material for
 6

 7              Protection

8               1.    Each Party or Non-Party that designates information or
 9
                items for protection under this Order must take care to limit any
10
                such designation to specific material that qualifies under the
11
                appropriate standards. The Designating Party must designate
12

13
                for protection only those parts of material, documents, items, or

14              oral or written communications that qualify so that other

15              portions of the material, documents, items, or communications
16
                for which protection is not warranted are not swept unjustifiably
17
                within the ambit of this Order.
18
                2.    Mass, indiscriminate, or routinized designations are
19
                prohibited. Designations that are shown to be clearly unjustified
20

21              or that have been made for an improper purpose (e.g., to

22              unnecessarily encumber the case development process or to
23

24


                                           10
     


 1            impose unnecessary expenses and burdens on other parties)
 2
              may expose the Designating Party to sanctions.
 3
              3.   If it comes to a Designating Party’s attention that
 4
              information or items that it designated for protection do not
 5
              qualify for protection, that Designating Party must promptly
 6

 7            notify all other Parties that it is withdrawing the inapplicable

8             designation.
 9
         B.   Manner and Timing of Designations
10
              1.   Except as otherwise provided in this Order (see, e.g.,
11
              Section B(2)(b) below), or as otherwise stipulated or ordered,
12

13
              Disclosure or Discovery Material that qualifies for protection

14            under this Order must be clearly so designated before the

15            material is disclosed or produced.
16
              2.   Designation in conformity with this Order requires the
17
              following:
18
                   a.      For information in documentary form (e.g., paper or
19
                   electronic documents, but excluding transcripts of
20

21                 depositions or other pretrial or trial proceedings), that the

22                 Producing Party affix at a minimum, the legend
23
                   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
24


                                         11
     


 1       ATTORNEYS’          EYES      ONLY”:     or       “HIGHLY
 2
         CONFIDENTIAL – SOURCE CODE” to each page that
 3
         contains protected material. If only a portion or portions
 4
         of the material on a page qualifies for protection, the
 5
         Producing Party also must clearly identify the protected
 6

 7       portion(s) (e.g., by making appropriate markings in the

8        margins).
 9
         b.      A Party or Non-Party that makes original documents
10
         available for inspection need not designate them for
11
         protection until after the inspecting Party has indicated
12

13
         which documents it would like copied and produced.

14       During the inspection and before the designation, all of

15       the material made available for inspection shall be
16
         deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
17
         EYES ONLY.” After the inspecting Party has identified the
18
         documents it wants copied and produced, the Producing
19
         Party must determine which documents, or portions
20

21       thereof, qualify for protection under this Order. Then,

22       before producing the specified documents, the Producing
23
         Party      must     affix   the     appropriate     legend
24


                              12
     


 1       (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 2
         ATTORNEYS’        EYES      ONLY”:       or     “HIGHLY
 3
         CONFIDENTIAL – SOURCE CODE”) to each page that
 4
         contains Protected Material. If only a portion or portions
 5
         of the material on a page qualifies for protection, the
 6

 7       Producing Party also must clearly identify the protected

8        portion(s) (e.g., by making appropriate markings in the
 9
         margins).
10
         c.   For testimony given in depositions, that the
11
         Designating Party identify the Disclosure or Discovery
12

13
         Material on the record, before the close of the deposition

14       all protected testimony

15       d.   For information produced in form other than
16
         documentary and for any other tangible items, that the
17
         Producing Party affix in a prominent place on the exterior
18
         of the container or containers in which the information is
19
         stored the legend CONFIDENTIAL” or “HIGHLY
20

21       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

22       “HIGHLY CONFIDENTIAL – SOURCE CODE”. If only a
23
         portion or portions of the information warrants
24


                             13
     


 1                  protection, the Producing Party, to the extent practicable,
 2
                    shall identify the protected portion(s).
 3
         C.   Inadvertent Failure to Designate
 4
              1.    If timely corrected, an inadvertent failure to designate
 5
              qualified information or items does not, standing alone, waive
 6

 7            the Designating Party’s right to secure protection under this

8             Order for such material.         Upon timely correction of a
 9
              designation, the Receiving Party must make reasonable efforts
10
              to assure that the material is treated in accordance with the
11
              provisions of this Order.
12

13
     VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS

14       A.   Timing of Challenges

15            1.    Any party or Non-Party may challenge a designation of
16
              confidentiality at any time that is consistent with the Court’s
17
              Scheduling Order.
18
         B.   Meet and Confer
19
              1.    The Challenging Party shall initiate the dispute resolution
20

21            process under Local Rule 37.1 et seq.

22       C.   The burden of persuasion in any such challenge proceeding shall
23
         be on the Designating Party. Frivolous challenges, and those made for
24


                                          14
     


 1       an improper purpose (e.g., to harass or impose unnecessary expenses
 2
         and burdens on other parties) may expose the Challenging Party to
 3
         sanctions. Unless the Designating Party has waived or withdrawn the
 4
         confidentiality designation, all parties shall continue to afford the
 5
         material in question the level of protection to which it is entitled under
 6

 7       the Producing Party’s designation until the Court rules on the

8        challenge.
 9
     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
10
         A.    Basic Principles
11
               1.     A Receiving Party may use Protected Material that is
12

13
               disclosed or produced by another Party or by a Non-Party in

14             connection with this Action only for prosecuting, defending, or

15             attempting to settle this Action. Such Protected Material may
16
               be disclosed only to the categories of persons and under the
17
               conditions described in this Order. When the Action has been
18
               terminated, a Receiving Party must comply with the provisions
19
               of Section XVI below.
20

21             2.     Protected Material must be stored and maintained by a

22             Receiving Party at a location and in a secure manner that
23

24


                                          15
     


 1            ensures that access is limited to the persons authorized under
 2
              this Order.
 3
         B.   Disclosure of “CONFIDENTIAL” Information or Items
 4
              1.   Unless otherwise ordered by the Court or permitted in
 5
              writing by the Designating Party, a Receiving Party may disclose
 6

 7            any information or item designated “CONFIDENTIAL” only to:

8                  a.       The Receiving Party’s Outside Counsel of Record in
 9
                   this Action, as well as employees of said Outside Counsel
10
                   of Record to whom it is reasonably necessary to disclose
11
                   the information for this Action;
12

13
                   b.       The officers, directors, and employees (including

14                 House Counsel) of the Receiving Party to whom disclosure

15                 is reasonably necessary for this Action and who have
16
                   signed the “Acknowledgment and Agreement to Be
17
                   Bound” (Exhibit A);
18
                   c.       Experts (as defined in this Order) of the Receiving
19
                   Party to whom disclosure is reasonably necessary for this
20

21                 Action and who have signed the “Acknowledgment and

22                 Agreement to Be Bound” (Exhibit A);
23
                   d.       The Court and its personnel;
24


                                         16
     


 1       e.   Court reporters and their staff;
 2
         f.   Professional jury or trial consultants, mock jurors,
 3
         and Professional Vendors to whom disclosure is
 4
         reasonably necessary or this Action and who have signed
 5
         the “Acknowledgment and Agreement to be Bound”
 6

 7       attached as Exhibit A hereto;

8        g.   The author or recipient of a document containing
 9
         the information or a custodian or other person who
10
         otherwise possessed or knew the information;
11
         h.   During their depositions, witnesses, and attorneys
12

13
         for witnesses, in the Action to whom disclosure is

14       reasonably necessary provided: (i) the deposing party

15       requests that the witness sign the “Acknowledgment and
16
         Agreement to Be Bound;” and (ii) they will not be
17
         permitted to keep any confidential information unless
18
         they sign the “Acknowledgment and Agreement to Be
19
         Bound,” unless otherwise agreed by the Designating Party
20

21       or ordered by the Court. Pages of transcribed deposition

22       testimony or exhibits to depositions that reveal Protected
23
         Material may be separately bound by the court reporter
24


                             17
     


 1                  and may not be disclosed to anyone except as permitted
 2
                    under this Stipulated Protective Order;
 3
                    i.   During their depositions, persons designated as a
 4
                    representative by the Producing Party pursuant to Fed. R.
 5
                    Civ. P. 30(b)(6); and
 6

 7                  j.   Any mediator or settlement officer, and their

8                   supporting personnel, mutually agreed upon by any of the
 9
                    parties engaged in settlement discussions.
10
         C.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11
         ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE”
12

13
         Information or Items.

14            1.    Unless otherwise ordered by the court or permitted in

15            writing by the Designating Party, a Receiving Party may disclose
16
              any information or item designated “HIGHLY CONFIDENTIAL
17
              – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
18
              SOURCE CODE” only to:
19
                    a.   The Receiving Party’s Outside Counsel of Record in
20

21                  this Action, as well as employees of said Outside Counsel

22                  of Record to whom it is reasonably necessary to disclose
23
                    the information for this Action;
24


                                        18
     


 1                  b.    Experts (as defined in this Order) of the Receiving
 2
                    Party to whom disclosure is reasonably necessary for this
 3
                    Action and who have signed the “Acknowledgment and
 4
                    Agreement to Be Bound” (Exhibit A);
 5
                    c.    The Court and its personnel;
 6

 7                  d.    Court reporters and their staff;

8                   e.    Professional jury or trial consultants, mock jurors,
 9
                    and Professional Vendors to whom disclosure is
10
                    reasonably necessary or this Action and who have signed
11
                    the “Acknowledgment and Agreement to be Bound”
12

13
                    attached as Exhibit A hereto;

14                  f.    The author or recipient of a document containing

15                  the information or a custodian or other person who
16
                    otherwise possessed or knew the information; and
17
                    g.    During their depositions, persons designated as a
18
                    representative by the Producing Party pursuant to Fed. R.
19
                    Civ. P. 30(b)(6).
20

21   X.   SOURCE CODE

22        A.   To the extent production of source code becomes necessary in
23
          this case, a Producing Party may designate source code as “HIGHLY
24


                                        19
     


 1       CONFIDENTIAL - SOURCE CODE” if it comprises or includes
 2
         confidential, proprietary or trade secret source code.
 3
         B.    Protected Material designated as “HIGHLY CONFIDENTIAL –
 4
         SOURCE CODE” shall be subject to all of the protections afforded to
 5
         “HIGHLY CONFIDENTIAL – SOURCE CODE” information, and may
 6

 7       be   disclosed   only   to    the    individuals   to   whom   “HIGHLY

8        CONFIDENTIAL – SOURCE CODE” information may be disclosed, as
 9
         set forth in Sections IX.C.
10
         C.    Any source code produced in discovery shall be made available
11
         for inspection, in a format allowing it to be reasonably reviewed and
12

13
         searched, during normal business hours (9:00 a.m. to 5:00 p.m. local

14       time on business days) or at other mutually agreeable times. TCL will

15       make its Source Code available for inspection in Perkins Coie’s San
16
         Diego, California office. The source code shall be made available for
17
         inspection on a secured computer in a secured room without Internet
18
         access or network access to other computers, and the Receiving Party
19
         shall not copy, remove, or otherwise transfer any portion of the source
20

21       code onto any recordable media or recordable device. The Producing

22       Party may visually monitor the activities of the Receiving Party’s
23
         representatives during any source code review, but only to ensure that
24


                                             20
     


 1       there is no unauthorized recording, copying, or transmission of the
 2
         source code. The Producing Party may require proper identification
 3
         of all Source Code qualified persons before any access to a stand-alone
 4
         secure computer, and each and every time a person accesses a stand-
 5
         alone secure computer, the Producing Party may require each Source
 6

 7       Code qualified person to complete a Source Code review log

8        identifying: (1) the person’s name; (2) the date and time access began;
 9
         (3) the date and time access ended.
10
         D.   The Producing Party shall produce Source Code in computer
11
         searchable format on the stand-alone computer. Each stand-alone
12

13
         computer shall, at the Receiving Party’s request, include reasonable

14       analysis tools appropriate for the type of Source Code. The Receiving

15       Party shall provide the tools that it wishes to use to the Producing
16
         Party so that the Producing Party may install such tools on the stand-
17
         alone computers. The Receiving Party's Outside Litigation Counsel
18
         and/or experts may request that commercially available software tools
19
         for viewing and searching Confidential Source Code be installed on the
20

21       secured computer, provided, however, that such other software tools

22       are reasonably necessary for the Receiving Party to perform its review
23
         of the Confidential Source Code consistent with all of the protections
24


                                         21
     


 1       herein. The Receiving Party must provide the supplying party with the
 2
         licensed software tool(s) at least five (5) days in advance of the date
 3
         upon which the Receiving Party wishes to have the additional software
 4
         tools available for use on the Confidential Source Code Computer. The
 5
         Receiving Party shall not at any time use any compilers, interpreters,
 6

 7       or simulators in connection with the supplying party's Confidential

8        Source Code. If the parties are unable to agree on the requested
 9
         software tools, they may seek an Order from the Court after making a
10
         good faith effort to resolve their dispute.
11
         E.    The persons who will review “HIGHLY CONFIDENTIAL –
12

13
         SOURCE CODE” on behalf of a Receiving Party shall be named in

14       writing to the Producing Party at least seven court days in advance of

15       the   first   time   that   such    person    reviews   such   “HIGHLY
16
         CONFIDENTIAL – SOURCE CODE,” any expert or consultant
17
         proposed to review the source code must have been previously
18
         qualified pursuant to this Order, and the Producing Party may object
19
         in writing within three court days of such notice. For any subsequent
20

21       reviews by such Source Code qualified persons, the receiving party

22       shall give at least 24 hours’ notice to the Producing Party of such
23
         review. Notice must be given during regular business hours, and the
24


                                            22
     


 1       hours that the source code will be made available shall not be altered
 2
         based upon the timing of the notice.
 3
         F.    The Receiving Party’s Outside Counsel, consultants, and/or
 4
         experts shall be entitled to take notes relating to the Source Code but
 5
         may not copy the Source Code into the notes and may not take such
 6

 7       notes on the Source Code Computer itself. If any individual inspecting

8        Source Code seeks to take notes, all such notes will be taken on bound
 9
         (spiral or other type of permanently bound) notebooks. No loose
10
         paper or other paper that can be used in a printer may be brought into
11
         the Source Code Review Room. All such notes shall be marked
12

13
         “HIGHLY CONFIDENTIAL - SOURCE CODE.” The parties

14       acknowledge that any notes or other work product taken or developed

15       while in the Source Code Review Room may be later transcribed in
16
         electronic form.
17
         G.    The Receiving Party may request paper copies of limited
18
         portions of source code that are reasonably necessary for the
19
         preparation of court filings, pleadings, expert reports, or other papers,
20

21       or for deposition or trial, but shall not request paper copies for the

22       purposes of reviewing the source code other than electronically as set
23
         forth in paragraph (C) in the first instance. The Receiving party shall
24


                                          23
     


 1       not request prints of Source Code in order to review blocks of Source
 2
         Code elsewhere in the first instance, i.e., as an alternative to reviewing
 3
         that Source Code electronically on the stand-alone computer, as the
 4
         parties acknowledge and agree that the purpose of the protections
 5
         herein would be frustrated by printing portions of Source Code for
 6

 7       review and analysis elsewhere, and that printing is permitted solely to

8        enable use of Source Code in filings, depositions, proceedings, expert
 9
         reports, and related drafts and correspondence. No outside electronic
10
         devices, including but not limited to laptop computers, USB flash
11
         drives, zip drives, cell phones, portable printers, or devices with
12

13
         camera functionalities shall be permitted in the same room as the

14       stand-alone computers. The Producing Party shall provide all such

15       source code on colored, watermarked paper that includes bates
16
         numbers and the designation “HIGHLY CONFIDENTIAL - SOURCE
17
         CODE.” Upon requests by Receiving Party for printing any such
18
         portion of Source Code, the Receiving Party shall log the location of
19
         the electronic file(s) for printing such that the electronic file(s) may be
20

21       readily located on the stand-alone computer. Such logging may

22       include, but is not limited to, complete filenames, directory paths,
23
         version numbers, and revision numbers. Producing party shall
24


                                           24
     


 1       provide on the stand-alone computer tools sufficient to create and
 2
         print said log, for example, by copy-pasting the filenames, directory
 3
         paths, version numbers, and/or revision numbers of the electronic
 4
         file(s) into a document created in a word processing program and
 5
         printing said document. The Receiving Party shall provide this log to
 6

 7       the Producing Party at the end of each review session. The Receiving

8        Party's failure to adequately log the location of the file(s) it prints shall
 9
         be at least one non-exclusive ground on which the Producing Party
10
         may object and properly refuse to produce the printed pages.
11
         H.    The Receiving Party shall maintain a record of any individual
12

13
         who has inspected any portion of the source code in electronic or

14       paper form. The Receiving Party shall maintain all paper copies of any

15       printed portions of the source code in a secured, locked area. The
16
         Receiving Party shall not create any electronic or other images of the
17
         paper copies and shall not convert any of the information contained
18
         in the paper copies into any electronic format. The Receiving Party
19
         shall only make additional paper copies if such additional copies are
20

21       (1) necessary to prepare court filings, pleadings, or other papers

22       (including a testifying expert’s expert report), (2) necessary for
23
         deposition, or (3) otherwise necessary for the preparation of its case.
24


                                            25
     


 1       Any paper copies used during a deposition shall be retrieved by the
 2
         Producing Party at the end of each day and must not be given to or left
 3
         with a court reporter or any other unauthorized individual.
 4
         I.    Access to and review of the Source Code shall be strictly for the
 5
         purpose of investigating the claims and defenses at issue in this action.
 6

 7       No person shall review or analyze any Source Code for purposes

8        unrelated to this action, nor may any person use any knowledge
 9
         gained as a result of reviewing Source Code in this action in any other
10
         pending or future dispute, proceeding, patent prosecution, patent
11
         reexamination, or litigation.
12

13
         J.    Upon the final disposition of this suit by the Court or a Court of

14       appellate jurisdiction, each recipient will immediately destroy all

15       printed pages of the Source Code and any notes or other work product
16
         reflecting Source Code and certify destruction thereof to the supplier
17
         promptly.
18
     XI. PROTECTED MATERIAL SUBPOENAED OR ORDERED
19
     PRODUCED        IN OTHER LITIGATION
20

21       A.    If a Party is served with a subpoena or a court order issued in

22       other litigation that compels disclosure of any information or items
23
         designated in this Action as “CONFIDENTIAL” or “HIGHLY
24


                                          26
     


 1       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
 2
         CONFIDENTIAL – SOURCE CODE” that Party must:
 3
              1.    Promptly notify in writing the Designating Party. Such
 4
              notification shall include a copy of the subpoena or court order;
 5
              2.    Promptly notify in writing the party who caused the
 6

 7            subpoena or order to issue in the other litigation that some or all

8             of the material covered by the subpoena or order is subject to
 9
              this Protective Order. Such notification shall include a copy of
10
              this Stipulated Protective Order; and
11
              3.    Cooperate with respect to all reasonable procedures
12

13
              sought to be pursued by the Designating Party whose Protected

14            Material may be affected.

15       B.   If the Designating Party timely seeks a protective order, the
16
         Party served with the subpoena or court order shall not produce any
17
         information designated in this action as “CONFIDENTIAL” or
18
         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
19
         “HIGHLY     CONFIDENTIAL         –    SOURCE      CODE”      before   a
20

21       determination by the Court from which the subpoena or order issued,

22       unless the Party has obtained the Designating Party’s permission. The
23
         Designating Party shall bear the burden and expense of seeking
24


                                          27
     


 1       protection in that court of its confidential material and nothing in
 2
         these provisions should be construed as authorizing or encouraging a
 3
         Receiving Party in this Action to disobey a lawful directive from
 4
         another court.
 5
     XII. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6

 7       PRODUCED IN THIS LITIGATION

8        A.       The terms of this Order are applicable to information produced
 9
         by a Non-Party in this Action and designated as “CONFIDENTIAL” or
10
         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
11
         “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such information
12

13
         produced by Non-Parties in connection with this litigation is protected

14       by the remedies and relief provided by this Order. Nothing in these

15       provisions should be construed as prohibiting a Non-Party from
16
         seeking additional protections.
17
         B.       In the event that a Party is required, by a valid discovery request,
18
         to produce a Non-Party’s confidential information in its possession,
19
         and the Party is subject to an agreement with the Non-Party not to
20

21       produce the Non-Party’s confidential information, then the Party

22       shall:
23

24


                                             28
     


 1            1.    Promptly notify in writing the Requesting Party and the
 2
              Non-Party that some or all of the information requested is
 3
              subject to a confidentiality agreement with a Non-Party;
 4
              2.    Promptly provide the Non-Party with a copy of the
 5
              Stipulated Protective Order in this Action, the relevant discovery
 6

 7            request(s), and a reasonably specific description of the

8             information requested; and
 9
              3.    Make the information requested available for inspection
10
              by the Non-Party, if requested.
11
         C.   If the Non-Party fails to seek a protective order from this court
12

13
         within 21 days of receiving the notice and accompanying information,

14       the Receiving Party may produce the Non-Party’s confidential

15       information responsive to the discovery request. If the Non-Party
16
         timely seeks a protective order, the Receiving Party shall not produce
17
         any information in its possession or control that is subject to the
18
         confidentiality agreement with the Non-Party before a determination
19
         by the court. Absent a court order to the contrary, the Non-Party shall
20

21       bear the burden and expense of seeking protection in this court of its

22       Protected Material.
23

24


                                         29
     


 1   XIII. UNAUTHORIZED            DISCLOSURE           OF      PROTECTED
 2
     MATERIAL
 3
         A.   If a Receiving Party learns that, by inadvertence or otherwise, it
 4
         has disclosed Protected Material to any person or in any circumstance
 5
         not authorized under this Stipulated Protective Order, the Receiving
 6

 7       Party must immediately (1) notify in writing the Designating Party of

8        the unauthorized disclosures, (2) use its best efforts to retrieve all
 9
         unauthorized copies of the Protected Material, (3) inform the person
10
         or persons to whom unauthorized disclosures were made of all the
11
         terms of this Order, and (4) request such person or persons to execute
12

13
         the “Acknowledgment and Agreement to be Bound” that is attached

14       hereto as Exhibit A.

15   XIV. INADVERTENT           PRODUCTION        OF     PRIVILEGED         OR
16
     OTHERWISE PROTECTED MATERIAL
17
         A.   Nothing in this Order shall require production of documents,
18
         information or other material that a Party contends is protected from
19
         disclosure by the attorney-client privilege, the work product doctrine,
20

21       or other privilege, doctrine. or immunity. If documents, information

22       or other material subject to a claim of attorney-client privilege, work
23
         product doctrine, or other privilege, doctrine, or immunity is
24


                                         30
     


 1       inadvertently or unintentionally produced, such production shall in
 2
         no way prejudice or otherwise constitute a waiver of, or estoppel as to,
 3
         any such privilege, doctrine, or immunity. Any Party that
 4
         inadvertently or unintentionally produces documents, information or
 5
         other material (“Clawed-Back Materials”) it reasonably believes are
 6

 7       protected under the attorney-client privilege, work product doctrine,

8        or other privilege, doctrine, or immunity shall promptly notify the
 9
         recipient(s) in writing.
10
         B.    Each Party receiving such notice shall immediately return or
11
         destroy such all such Clawed-Back Materials, and all copies thereof,
12

13
         and shall certify that all such Clawed-Back Materials have been

14       returned or destroyed within five (5) days. No use shall be made of

15       Clawed-Back Materials during depositions, through motion practice,
16
         at trial, or otherwise. Outside Counsel and their vendors shall not be
17
         required to delete Clawed-Back Materials that may reside on their
18
         respective firms’ electronic back-up systems, but they are precluded
19
         from accessing or using such Clawed-Back Materials for any purpose.
20

21       C.    The party sending such notice shall provide a supplemental

22       privilege log identifying such Clawed-Back Materials within fourteen
23
         (14) days of its notice. For inadvertently produced information that
24


                                         31
     


 1       would not otherwise have to be logged, no supplemental privilege log
 2
         is required. Any party may move the Court for an Order compelling
 3
         production of any Clawed-Back Materials pursuant to the discovery
 4
         provisions of the Scheduling Order. The motion shall not assert as a
 5
         ground for production the fact of the earlier inadvertent production.
 6

 7       The motion shall also not disclose or otherwise use the content of the

8        Clawed-Back Materials (beyond any information appearing on the
 9
         above-referenced privilege log).
10
     XV. MISCELLANEOUS
11
         A.   Right to Further Relief
12

13
              1.    Nothing in this Order abridges the right of any person to

14            seek its modification by the Court in the future.

15       B.   Right to Assert Other Objections
16
              1.    By stipulating to the entry of this Protective Order, no
17
              Party waives any right it otherwise would have to object to
18
              disclosing or producing any information or item on any ground
19
              not addressed in this Stipulated Protective Order. Similarly, no
20

21            Party waives any right to object on any ground to use in evidence

22            of any of the material covered by this Protective Order.
23
         C.   Filing Protected Material
24


                                          32
     


 1            1.    A Party that seeks to file under seal any Protected Material
 2
              must comply with Civil Local Rule 79-5. Protected Material may
 3
              only be filed under seal pursuant to a court order authorizing the
 4
              sealing of the specific Protected Material at issue. If a Party's
 5
              request to file Protected Material under seal is denied by the
 6

 7            Court, then the Receiving Party may file the information in the

8             public record unless otherwise instructed by the Court.
 9
     XVI. FINAL DISPOSITION
10
         A.   After the final disposition of this Action, as defined in Section V,
11
         within sixty (60) days of a written request by the Designating Party,
12

13
         each Receiving Party must return all Protected Material to the

14       Producing Party or destroy such material. As used in this subdivision,

15       “all Protected Material” includes all copies, abstracts, compilations,
16
         summaries, and any other format reproducing or capturing any of the
17
         Protected Material. Whether the Protected Material is returned or
18
         destroyed, the Receiving Party must submit a written certification to
19
         the Producing Party (and, if not the same person or entity, to the
20

21       Designating Party) by the 60 day deadline that (1) identifies (by

22       category, where appropriate) all the Protected Material that was
23
         returned or destroyed and (2) affirms that the Receiving Party has not
24


                                         33
     


 1        retained any copies, abstracts, compilations, summaries or any other
 2
          format reproducing or capturing any of the Protected Material.
 3
          Notwithstanding this provision, Counsel are entitled to retain an
 4
          archival copy of all pleadings, motion papers, trial, deposition, and
 5
          hearing transcripts, legal memoranda, correspondence, deposition
 6

 7        and trial exhibits, expert reports, attorney work product, and

8         consultant and expert work product, even if such materials contain
 9
          Protected Material.      Any such archival copies that contain or
10
          constitute Protected Material remain subject to this Protective Order
11
          as set forth in Section V.
12

13
          B.    Any violation of this Order may be punished by any and all

14        appropriate measures including, without limitation, contempt

15        proceedings and/or monetary sanctions.
16

17
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18

19   Dated: November 25, 2019           /s/ Michelle E. Armond
                                        Michelle E. Armond (SBN 227439)
20
                                        michelle.armond@armondwilson.com
21                                      Armond Wilson LLP
                                        19100 Von Karman Avenue
22                                      Suite 400
                                        Irvine, California 92612
23
                                        Telephone: 949.932.0778
24


                                          34
 1                              Barry J. Bumgardner (Pro Hac Vice)
                                barry@nbafirm.com
 2
                                Eric M. Albritton (Pro Hac Vice)
 3                              ema@nbafirm.com
                                John P. Murphy (Pro Hac Vice)
 4                              murphy@nbafirm.com
                                Nelson Bumgardner Albritton PC
 5                              3131 West 7th Street, Suite 300
                                Fort Worth, Texas 76107
 6
                                Telephone: 817.377.9111
 7
                                Attorneys for Plaintiffs
8                               Wi-LAN Inc., Wi-LAN USA, Inc. &
                                Wi-LAN Labs, Inc.
 9

10

11   Dated: November 25, 2019   /s/ John P. Schnurer
                                John P. Schnurer
12                              jschnurer@perkinscoie.com
                                Yun (Louise) Lu
13
                                llu@perkinsoie.com
14                              Perkins Coie LLP
                                11452 El Camino Real, Suite 300
15                              San Diego, CA 92130Telephone:
                                858.720.5700
16
                                Facsimile: 858.720.5799
17
                                Attorneys for Defendants
18                              Huizhou TCL Mobile
                                Communication Co. Ltd., TCT
19                              Mobile (US) Inc., and TCL Mobile
                                Communication (HK) Co., Ltd.
20

21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

22
     Dated: December 2, 2019          /s/ Autumn D. Spaeth     __
23
                                HONORABLE AUTUMN D. SPAETH
24                              United States Magistrate Judge


                                  35
     


 1                      EXHIBIT A
         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3         I,                             [print or type full name], of

 4                      [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issue by the United States District Court for the
 7
     Central District of California on ______________ in the case of Wi-LAN
8
     Inc. v. Huizhou TCL Communication Co. Ltd., Case No. 8:19-cv-00870
 9

10   JVS (ADSx). I agree to comply with and to be bound by all the terms of

11   this Stipulated Protective Order and I understand and acknowledge that
12   failure to so comply could expose me to sanctions and punishment in the
13
     nature of contempt. I solemnly promise that I will not disclose in any
14
     manner any information or item that is subject to this Stipulated
15
     Protective Order to any person or entity except in strict compliance with
16

17   the provisions of this Order.

18         I further agree to submit to the jurisdiction of the United States
19   District Court for the Central District of California for the purpose of
20
     enforcing the terms of this Stipulated Protective Order, even if such
21
     enforcement proceedings occur after termination of this action. I hereby
22
     appoint                              [print or type full name] of
23

24                      [print or type full address and telephone number] as my


                                            36
     


 1   California agent for service of process in connection with this action or any
 2
     proceedings related to enforcement of this Stipulated Protective Order.
 3
     Date:
 4
     City and State where sworn and signed:
 5
     Printed Name:
 6

 7   Signature:

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                           37
